UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7736


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CHARRON D. BUTTS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:01-cr-00155-JBF-1)


Submitted:    November 14, 2008             Decided:   December 1, 2008


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charron D. Butts, Appellant Pro Se.   Laura Marie Everhart,
Assistant United  States  Attorney, Norfolk, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Charron D. Butts appeals the district court’s order

denying   his   18   U.S.C.   § 3582(c)(2)   (2006)   motion.   We   have

reviewed the record and find no reversible error.           Accordingly,

we affirm for the reasons stated by the district court.           United

States v. Butts, No. 2:01-cr-00155-JBF-1 (E.D. Va. filed July 7,

2008; entered July 10, 2008).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                AFFIRMED




                                    2